Citation Nr: 0304700	
Decision Date: 03/13/03    Archive Date: 03/24/03	

DOCKET NO.  00-05 574	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the thoracic spine.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a July 2002 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In its July 2002 Order, 
the Court vacated a March 2001 decision denying entitlement 
to service connection for a disorder of the thoracic spine, 
and, in so doing, remanded the case to the Board for 
additional development.  In vacating the Board's March 2001 
decision, the Court found that the Board had treated the 
veteran's claim as an original claim, rather than as an 
attempt to reopen a previously denied claim.  The Court 
concluded that it was necessary that the veteran's claim be 
remanded to the Board for an adjudication on the issue of 
whether new and material evidence had been submitted 
sufficient to reopen his previously-denied claim. 


FINDINGS OF FACT

1.  In a decision of March 1996, from which an appeal was not 
taken, the Regional Office (RO) denied entitlement to service 
connection for the residuals of a back injury, and, 
specifically, for degenerative spondylosis of the thoracic 
spine, with minimal interior compression deformities of the 
mid-thoracic vertebral bodies.

2.  Evidence received since the time of the RO's March 1996 
decision denying entitlement to service connection for the 
residuals of a back injury is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  




CONCLUSIONS OF LAW

1.  The decision of the RO in March 1996 denying the 
veteran's claim for service connection for the residuals of a 
back injury is final.  38 U.S.C.A. §§ 1110, 1131, 7105 
(2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a back injury in 
March 1996 is both new and material, and sufficient to reopen 
the veteran's claim.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service separation examination dated in February 1956 was 
essentially unremarkable, noting only the previous surgical 
excision of a pilonidal cyst.  

The veteran's original claim for service connection for the 
residuals of a back injury was received in May 1995.  
Accompanying the claim was a newspaper clipping dated in June 
1954, describing a motor vehicle accident five days earlier 
in which the veteran and a number of fellow servicemen were 
involved.

On VA orthopedic examination in July 1995, the veteran stated 
that, while coming home on leave in 1954, he was involved in 
a motor vehicle accident in which three people were killed.  
He injured his back, and spent approximately 10 to 14 days 
hospitalized.  He stated that, since the time of that 
accident, or at least greater than the past 25 years, he had 
experienced back pain necessitating frequent chiropractic 
adjustments.  According to the veteran, he sustained injuries 
to his thoracic spine, which X-rays had shown as a fusion-
type phenomenon.  

On physical examination, there were no significant postural 
abnormalities or fixed deformities.  The musculature of the 
veteran's back appeared intact.  The pertinent diagnosis was 
by patient history, trauma to the thoracic spine with 
degenerative joint disease.  

Correspondence from the National Personnel Records Center 
dated in June and July 1995 was to the effect that none of 
the veteran's medical records were on file, and that such 
records were destroyed in a fire at that facility.  

In an Administrative Decision of February 1996, it was noted 
that all procedures had been taken in accordance with M21-1 
Part III, Paragraph 4.27c, to locate the veteran's service 
medical records for the period from April 9, 1954 through 
February 8, 1956, but that, with the exception of the 
veteran's separation physical examination, his service 
medical records were not available.  

In a decision of March 1996, the RO denied entitlement to 
service connection for the residuals of a back injury.  The 
RO determined that, while the veteran might have been injured 
in a motor vehicle accident in service, the pertinent 
evidence of record showed that he had not sustained a serious 
injury, and that he was treated and released.  There was no 
evidence showing treatment following his discharge from 
service, or for many years thereafter.  The RO concluded 
that, in the absence of evidence showing a chronic disability 
during active service, or shortly following discharge from 
active service, service connection for a back injury must be 
denied.  

In March 1996, the veteran was provided notice of the denial 
of service connection for the residuals of a back injury, but 
voiced no disagreement with that decision.  

In February 1999, there was received the veteran's "reopened" 
claim for service connection for the residuals of injury to 
the thoracic spine.  Accompanying the veteran's claim was a 
copy of the aforementioned newspaper article describing the 
motor vehicle accident in which the veteran was involved, as 
well as an additional copy of his previously-submitted DD 
214.  

In correspondence of June 1999, the veteran's chiropractor 
wrote that, following a review of radiographic studies dated 
in August 1994, he was of the opinion that a traumatic-type 
injury had permeated the veteran's entire spine.  The old 
fracture in the area of the 4th and 5th cervical vertebrae, 
as well as the loss of normal forward curvature of the neck, 
showed evidence of impact-type trauma related to auto-truck 
collisions.  The examiner opined that the bilateral hip 
rotation, as well as rotation of the entire spine to the 
right, were also good indicators of trauma to the spine.  
Finally, it was noted that the cervical area showed a loss of 
incinate height, which was a good indicator of trauma to the 
spine.  In the opinion of the examiner, a loss of spinal 
function would normally follow an accident of this type.  

In October 1999, there was received a VA outpatient treatment 
record dated in November 1998.  Apparently, at that time, the 
veteran complained of back pain, which reportedly had been 
present for 25 years.  The clinical assessment was one of 
"alteration in comfort."  

In correspondence of late September 2002, the same private 
chiropractor who had provided the aforementioned June 1999 
statement wrote that, per the request of the veteran's 
attorney, he was enclosing his professional opinion regarding 
the veteran.  The chiropractor noted that the service 
military records, as well as certain other documents, had 
been made available to him, and had been reviewed with a view 
towards reaching a determination as to the overall historical 
health problems in evaluation of the veteran.  In the opinion 
of the chiropractor, the veteran suffered from a considerable 
loss of normal range of motion of the thoracic and lumbar 
spine, as well as a moderate loss of range of motion of the 
cervical spine.  Orthopedic testing was positive for evidence 
of thoracic pain.  He opined that there was a "51 percent 
chance" that the veteran's current disability had resulted 
from an injury/wound/disease incurred during active military 
service.  This was felt to be the case due to the destructive 
process evident in the veteran's spine which was "well 
related" to the vehicular accident which had occurred in 
service.  


Analysis

The veteran in this case seeks service connection for a 
disorder of the thoracic spine.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision, absent disagreement by the veteran within one year, 
is final.  38 U.S.C.A. § 7105 (2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2002).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (2002).  In addition, new evidence 
may be found to be material if it provides a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its 
decision."  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
March 1996, it was determined that, while the veteran might 
have been injured in a motor vehicle accident in service, his 
injuries were not serious, and he was treated and released.  
Additionally noted was that there was no evidence showing 
treatment for a back disorder following the veteran's 
discharge from service, or for many years thereafter.  Based 
on such findings, service connection for the residuals of a 
back injury was denied.  The veteran voiced no disagreement 
with the March 1996 denial of benefits, which has now become 
final.  

Evidence received since the time of the aforementioned RO 
decision, consisting primarily of various records and/or 
statements from the veteran's private chiropractor, is "new" 
in the sense that it was not previously of record, and at 
least arguably "material."  In that regard, in a report of 
June 1999, the veteran's chiropractor indicated that his 
(i.e., the veteran's) spinal injuries were, for the most 
part, "due to trauma."  Moreover, in a subsequent statement 
of September 2002, that same chiropractor indicated that 
there was a "51 percent chance" that the veteran's current 
(spinal) disability was the result of an 
injury/wound/disease" incurred in service.  Such evidence, at 
a minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability."  Accordingly, the Board is of the opinion 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for a disorder of the 
thoracic spine has been presented, and that the claim is, 
therefore, reopened.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a disorder of 
the thoracic spine, the benefit sought on appeal as to that 
matter is granted.  



____________________________________________
	Renee M. Pelletier
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

